Citation Nr: 9905517	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for impotency, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for chloracne, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a disorder of the 
larynx, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until 
February 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1996 from the St. Petersburg, Florida 
Regional Office (RO) which denied service connection for a 
prostate condition, impotency, a disorder of larynx and 
chloracne, all as secondary to or due to residuals of Agent 
Orange exposure.  The appellant's records were subsequently 
transferred to the Indianapolis, Indiana RO upon his 
relocation to that state.


FINDINGS OF FACT

The appeals for entitlement to service connection for a 
prostate condition, impotency, a disorder of larynx and 
chloracne due to or as a residual of exposure to Agent Orange 
are not plausible.


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for a prostate condition, impotency, a disorder of the larynx 
and chloracne, to include as due to or secondary to exposure 
to Agent Orange are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he now has a prostate condition, 
impotency, a disorder of the larynx and chloracne due to or 
as a residual of exposure to Agent Orange for which service 
connection should now be granted by the Board.  The record 
confirms that the veteran served in the Republic of Vietnam 
during the Vietnam War era.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998). 

Moreover, there is a statutory presumption that certain 
diseases are the result of exposure to an herbicide in 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within the list of presumptive disorders 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41,368-41, 371 (1996).  Of particular 
significance in the present case is the fact that the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for kidney cancer,  61 Fed. Reg. 41,444 (1996).  
The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. §§ 3.307(a)(6), 
3.307(d) are met, even though there is no record of such 
disease during service:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (1998). 

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records show that the veteran was seen on 
a number of occasions between November 1969 and January 1970 
for upper respiratory complaints which included an inflamed 
and erythematous throat and enlarged tonsils.  Impressions 
rendered in this regard included tonsillitis, upper 
respiratory infection, sinusitis and viral infection.  In 
November and December 1969, he was prescribed medication for 
ringworm of the right buttock.  The appellant was also 
treated for penile ulceration with urethral discharge and 
reddening of the skin in February 1970 which was felt to be a 
possible chancroid.  It was noted that he was sent for a 
venereal disease test which was negative.  Upon examination 
in February 1970 for discharge from active duty, the mouth 
and throat, genitourinary system and skin were evaluated as 
normal.

The postservice record reflects that the veteran was seen in 
a VA outpatient clinic in November 1982 with a complaint of a 
rash of both legs for which a topical medication was 
prescribed.  He was afforded a VA skin examination for 
compensation and pension purposes in January 1983 where it 
was noted that he complained of generalized itching that had 
failed to respond to surface medication.  It was observed 
that the findings were minimal, if any, and that 
dermatologically, there was little to be seen.  

The veteran submitted private clinical records indicating 
that he had undergone a vasectomy in April 1994.  It was 
noted at that time that he had had disc surgery two years 
before.  In March 1995, he received testing at the All 
American Vascular Clinic for complaints which included 
absence of erections and no erections upon awakening.  A 
penile injection was prescribed.  Private clinic notes in 
October 1996 indicated a chief complaint of trouble 
controlling his urine and a lump on a testicle.  Comments of 
right spermatocele were recorded, as well as the fact that 
both testicles were within normal limits. 

The veteran underwent a VA examination for Agent Orange 
purposes in June 1995 which disclosed that the prostate was 
not enlarged, and that he had a few small cracks between the 
toes upon evaluation of the skin.  The throat was negative.  
Pertinent impressions included history of fungal infection.  

The appellant was afforded a VA genitourinary examination in 
November 1996 and was noted to have complaints which included 
problems with erections, uncontrolled urination and a lump of 
the testicle.  He stated that impotence was secondary to 
prostate problems.  It was reported that he was taking 
medications for prostatitis as well as Paxil and Zoloft for 
depression.  Following examination, diagnoses of impotence, 
spermatocele of the right testicle and history of prostatitis 
were rendered.  The examiner commented that impotence in the 
veteran could have been produced by the drug Paxil which 
produced impotence, abnormal ejaculation, male genital 
disorders, urinary frequency and/or a urination disorder, or 
that symptoms could also have been attributable to Zoloft 
which could produce primary ejaculatory delay, micturition 
and frequency.  The examiner stated that the prostate 
examination was within normal limits in March 1995.  

The veteran underwent a mouth and throat examination in 
November 1996 and described being subjected to Agent Orange 
in 1968 during a combat mission on one occasion for several 
hours subsequent to which he had experienced some cough, 
irritation, and watery eyes.  He stated that approximately 
six to seven years before the current examination, he had 
developed an intermittent sensation of something in the 
throat with sporadic dysphagia and sporadic cough with 
sputum.  Examination of the throat, larynx and pharynx 
disclosed no objective abnormalities.  Diagnoses of exposure 
to Agent Orange, dysesthesia of larynx of six to seven years' 
duration and intermittent mild dysphonia with normal ear, 
nose and throat examination were rendered.  

The appellant was also afforded a VA psychiatric examination 
for post-traumatic stress disorder purposes in November 1996 
whereupon the examiner's diagnoses noted physical problems 
which included chloracne.  

Analysis

The Board observes that while the appellant was indeed shown 
to have ringworm involvement of the right buttock, a penile 
lesion, as well as a continuing throat and upper respiratory 
problem during the course of two months between November 1969 
and January 1970 in service, there is no evidence in the 
record that such symptoms became a chronic disorder.  See 
38 C.F.R. § 3.303.  No prostate complaint or symptomatology 
was indicated during active duty or for many years thereafter 

The Board has carefully considered the statements of the 
appellant that Agent Orange played a role in the development 
of a prostate condition and impotency, as well as a disorder 
of the larynx.  Significantly, however, no medical evidence 
has been received which definitively shows that an 
association exists between the development of those diseases 
and/or conditions and exposure to Agent Orange, and prostate 
cancer has not been diagnosed.  The record reflects that 
there is no competent medical evidence of record which 
establishes a nexus relationship between current 
symptomatology in this regard and service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As a lay person who is 
untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Moreover, upon VA 
examination in November 1996, it was clinically indicated 
that medication the veteran was taking for taking for 
depression included substantial genitourinary side effects.  
In sum, the record simply does not contain any competent 
evidence in the form of medical records or a medical opinion 
which in any way tends to show that the claimed disabilities 
were incurred in or aggravated during service, or were the 
result of a disease occasioned by Agent Orange exposure.  

The Board also observes that while a diagnosis of chloracne 
was reported in the report of a PTSD examination in November 
1996, it appears that this was by way history as provided by 
the veteran himself.  It is not shown that an examination of 
the skin was performed during the course of the psychiatric 
examination.  There has been no verification of chloracne on 
any skin examination to date.  In this regard, it must be 
pointed out to the veteran that a claim for service-
connection must be accompanied by evidence which establishes 
that he currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  Consequently, the appellant's own assertions that he 
now has chloracne of service onset do not constitute 
cognizable evidence upon which to reach the merits of this 
matter in the absence of clinical demonstration of current 
disability

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  
Without the requisite competent evidence reflecting that the 
veteran has chloracne, or a throat disability, a prostate 
disorder and impotence which are of service onset or related 
to Agent Orange exposure, he has not met his burden of 
submitting evidence that his claims for service connection 
for such are well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claims for entitlement to service connection for 
a condition of the larynx, a prostate disorder, impotence and 
chloracne are found to be not well-grounded, and the claims 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at


ORDER

The claims for service connection for a prostate condition, 
impotency, a disorder of the larynx and chloracne, to include 
as a residual of exposure to Agent Orange, are not well 
grounded and the appeals based thereon are therefore denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

